DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment/remarks filed 11/29/2021 is acknowledged.
	Claims 1, 10 have been amended. 
Claims 2, 6, 11, 15, and 21 are cancelled.
Claims 1, 3-5, 7-10, 12-14, 16-20 are being considered on the merits.

Applicants are requested to amend the Abstract of the specification. Specifically the first paragraph in the Abstract should be deleted. 
	The rejection of 1, 3-5, 7-10, 12-14, 16-20 under 35 U.S.C. 112(a)(description) is withdrawn per Applicant’s interpretation of para. [0056] in the specification. Applicant states that the dry yeast is a cultured yeast dried as it is OR  a yeast dried after removal of a part of an extract therein. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 3-5, 7-10, 12-14, 16-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 1 and 10 are also limited to cell wall weight in the dry yeast based on cell dry weight. Claims 1 and 10 recite cell wall weight at 60-75 wt.%.
According to Applicant, the dry yeast is a cultured yeast dried as it is OR a yeast dried after removal of a part of an extract therein (i.e. yeast hydrolysate). It is noted that, a cultured yeast dried as it is cannot have 60-75 wt.% cell wall. 
 Nguyen et al. (Appl. Microbiol. Biotechnol. 50: 206-212 (1998)) clearly states that “yeast cells are surrounded by a tough, rigid cell wall that represents 26-32% of the dry weight of the cell”. (Abstract and Introduction)
	Therefore, the discrepancy between 60-75 wt.% of dry yeast cell wall as recited in claims 1 and 10 above and the values reported by Nguyen et al. (1998) is not clear. 
	It is not clear whether the “dry yeast” as recited in claims 1 and 10 is just “dried yeast cells” without any other additions, or the “dry yeast” is in fact a composition comprising “dried yeast cells” and “dried yeast cell wall”. According to Nguyen et al., yeast cells (dried as is) cannot comprise 60-75 wt.% (d.b.) cell wall. 
	If “Yeastock HG-DY” (specification Table 4) is a composition comprising “dried yeast cells as it is” and added “yeast cell wall” (according to Applicant’s argument that amount of yeast cell wall can be adjusted), claims 1 and 10 should be limited to a “dry yeast composition”, otherwise; dry yeast (dried as it is) comprising 60-75 wt.% cell wall (d.b.) is misleading. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-5, 7-10, 12-14, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over GB 555870 (hereinafter R1).
Claim 1 has been amended to recite that dry yeast is a cultured yeast dried as it is or a yeast dried after removal of a part of an extract therein. The amendment also recites that the dry yeast comprises 60-75 wt.% cell wall on a dry weight basis. 
Claims 1, 9, 19, 20 - R1 discloses a method for producing a yeast product which can be used in foods and pharmaceuticals. The product is a dry product composed of a yeast extract combined with yeast in cell form. It is a non-hygroscopic product and has no usual taste and odor of yeast. (page 1, left col. lines 11-23).
Claims 1, 3, 4, 10 - The product is prepared by hot water extraction of yeast (i.e. yeast extract) followed by adding fresh yeast to the liquid followed by further boiling and final drying of the mixture. (page 1, left col. lines 25-30)
The yeast used may be baker’s yeast, brewer’s yeast or a combination thereof. (lines 35-40, Example III)
Claims 8, 18 - The drying may be carried out by drum dryer, vacuum dryer or spray dryer. (page 1, right col. lines 60-66)
Claim 7 - R1 discloses the ratio of the whole yeast cells to the yeast extract for the final dried product. (right col. lines 74-90)
Claim 7 - R1 teaches that the ratio of yeast extract and the whole yeast cells is of importance for a successful drying. (page 2, left col. lines 1-4)
Instant claims 1 and 10 recite a ratio of cell wall to the cell nitrogen content that is in the range 8.3-8.8. R1 teaches of using either brewer’s yeast or baker’s yeast. According to Table 4 in the present specification the cell wall to nitrogen ratio in baker’s yeast is 8.1. Therefore, when baker’s yeast is used, the ratio of cell wall to nitrogen content, i.e. 8.1 is close enough to the ratio 8.3 as presently claimed. Therefore, use of any yeast product having a ratio close to 8.1 would have been motivated and obvious.  
Claim 5 recites certain yeast components that would have been obvious in the product of R1. For instance, glutathione is a tripeptide component in yeast cells and the use of baker’s yeast as disclosed by R1 would have resulted in a product comprising glutathione at 1 mg/g product. 
Claim 14 – recites components of the dry composition of claim 10. However, those component are yeast components. Since R1 uses a combination of yeast cells and yeast extract, the components of claim 14 would have been obviously contained in the product disclosed by R1. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the R1’s method by using other types of yeast extracts and dry yeasts to produce the presently claimed composition. This modification . 
Claims 1, 3-5, 7-10, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 555870 (R1) in view of Nishiuchi et al. (US 2003/0124684, hereinafter R2) with Kortes et al. (US 2006/0188625) as evidence.
The disclosure of R1 is incorporated by reference as outlined above.
While R1 teaches of using baker’s or brewer’s yeast for producing the dried mixture of yeast extract and whole yeast cells, R1 is silent to the functional components of yeast.
Claims 5, 14 - R2 discloses a yeast extract comprising at least 1 wt.% of glutamylcysteine and 0.004-0.1% of glutathione. Glutamate, inosinate and guanylate are also flavor active compounds, therefore, their presence in yeast extract would have been obvious as evidenced by Kortes et al.;  disclosing that the autolytic and hydrolytic yeast extracts
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and composition of R1 by using a yeast extract and yeast comprising higher concentrations of glutamylcysteine and glutathione or other flavor active compounds such as glutamate, inosinate or guanylate. One would do so to product a seasoning with higher cysteine content in order to produce flavors requiring higher concentrations of cysteine; for instance in reaction flavors. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a seasoning as presently claimed.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not persuasive.
	1.	Applicant argues that according to para. [0056], the dry yeast is a cultured yeast dried as it is OR a yeast dried after removal of a part of an extract therein (i.e. yeast hydrolysate).
	a.	The rejection concerning the description requirement has been withdrawn. Therefore, the dry yeast is cultured yeast cells dried as it is (dried whole yeast cells) OR a yeast dried after removal of a part of an extract therein. In other words, these two types of dry yeast are not present together. 
	2.	 Regarding the indefiniteness rejection, Applicant argues that 60-75 wt.% (d.b.) of cell wall in dry yeast is definite because this amount can be adjusted. 
	a.	The dry yeast has been assumed to be “a cultured yeast dried as it is” (claim 1). According to Nguyen et al. (1998), dry yeast has 26-32 wt.% (d.b.) of cell wall 
	b.	Applicant’s statement that the amount of cell wall in dry yeast can be adjusted so that 60-75 wt.% cell wall (as presently claimed) is not indefinite, is not correct. However, adjustment of a component is possible in a composition, in this case “a dry composition” (claim 1), not in the component itself; i.e., “dry yeast” as recited in claim 1. A dry yeast that is a cultured yeast dried as it is (claim 1) is expected to comprise 26-32 wt.% cell wall on a dry basis. 
	3.	Regarding the rejection of claims under 35 U.S.C. 103(a), Applicant argues that R1 (GB555870) produces a mixture of whole yeast cells and yeast extract which is dried and that this is in contrast to the claimed method limited to “drying a yeast extract together with a dry yeast”.
	a.	It is agreed that R1 prepares a mixture of yeast extract and fresh whole yeast cells and after boiling the mixture, the mixture is dried. Therefore, the dried composition comprises yeast extract and whole yeast cells. 
		In the instant case, yeast extract (liquid) is mixed with “dry yeast cells” and the mixture is dried. To one of ordinary skill in the art, the fresh whole yeast of prior art would have been replaced with a “dry yeast” without undue experimentation, absent any evidence to the contrary. The resulting mixture is still a composition comprising yeast extract and whole yeast cells. The specification does not include a showing to indicate that mixing yeast extract and “dry yeast cells” (as presently claimed) and drying the mixture has unexpected results; compared to mixing yeast extract and fresh whole yeast cells (R1) and drying the mixture. 

	b.	Applicant argues that in R1’s method a yeas extract is mixed with fresh whole yeast cells and the mixture is boiled and finally dried.
	a.	Agreed, R1 discloses a boiling step before drying the mixture, however, instant claim 1 recites a method “comprising” certain steps. 
It is noted that while R1 additionally disclose a boiling step in producing the dried mixture, in light of the open language of the present claims, i.e. "comprising", the claims are clearly open to the inclusion of additional components including “boiling”. 
A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
No claims are allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/HAMID R BADR/Primary Examiner, Art Unit 1791